﻿ May I first offer my sincere congratulations to you, Sir,' on the assumption of the presidency of the thirty-sixth session of the General Assembly. Your long experience in diplomacy and government makes you eminently suited to occupy this high office. Your election as President, when considered with the fact that the Republic of Iraq currently holds the chairmanship of the Organization of the Islamic Conference and will be the next chairman of the non-aligned movement, inspires confidence because of your Understanding of the problems of the Middle East which will no doubt provide valuable guidance to the deliberations of the Assembly. The delegation of Mauritius assures you of its co-operation in the discharge of your onerous responsibilities.
3.	I should also like your predecessor, Mr. von Wechmar, to know how much we appreciated his valuable contribution to the thirty-fifth session of the General Assembly ind the recently concluded eighth emergency special session.'"" Namibia.'
4.	May I also express our esteem for (he Secretary-General for his dedication and devotion to the work of the United Nations and his untiring and constant efforts to uphold the principles enshrined in its Charter.
5.	On behalf of the Government and the people of Mauritius, I have great pleasure in welcoming the admission of Vanuatu and Belize to the great family of the United Nations.
6.	We consider that Namibia should obtain its independence and that the world community should press for the. implementation of Security Council resolution 435 (1978). In this connection, we welcome the move of the United States to break the stalemate and bring about the reactivation of the contact group of five Western States, with the help of the Secretary-General. It is only the combined support of all the good will existing in the world that will bring about the solution of the question of Nanmbia.
7.	We come from a multiracial country where people, irrespective of their religion, race, color or sex, enjoy full freedom of conscience and equal rights, and it is only natural that we view with great concern the gross abuses of human rights in the world. South Africa should realize that any doctrine of superiority based on racial discrimination is scientifically false, morally condemnable, socially unjust and dangerous; there is no justification at all for racial discrimination. "	.'"''
8.	My country welcomes the solemn commitment made at the last session of the Assembly of Heads of State and Government of the Organization of African Unity by His Majesty King Hassan II of Morocco to accept the organization of a referendum in the Territory of Western Sahara. We request the United Nations to provide the necessary facilities and help in ensuring peace and security during the organization and conduct of the referendum, so that the will of the people may be freely, expressed, .without, threat or intimidation.
9.	My delegation considers the realization of the inalienable rights of the Palestinian people as indispensable for the solution of the Palestinian problem. We are glad that on the interminable question of the Middle East we note a constructive swing of the pendulum towards recognition of the Palestine Liberation Organization IPW] as a symbol of the right of the Palestinian people to self-determination and independence.
10.	- We reject the enactment by Israel which proclaims Jerusalem , its capital as . a violation of international law and consider such activities on the part of Israel as serious impediments in the peace process. We urge Israel to comply with Security Council resolution 465 (1980) and all resolutions relevant to the restoration of the historic character of the Holy City of Jerusalem.
11.	Mauritius is particularly concerned with events in Africa, South-East Asia, the Middle East and Latin America and appeals to all countries directly involved to accept the good offices of the United Nations and other regional groups to negotiate with a view to finding an acceptable solution to the problems which are inflicting untold miseries upon the inhabitants of those countries.
12.	We must admit that the present session Is meeting at a time characterized by serious threats to detente.and the . beginning of yet another unbridled arms ..race. Ail. the Member States seem to agree on the need for nuclear disarmament,, limitation of strategic arms and establishment of nuclear-free and demilitarized zones, but, unfortunately, .what is actually happening is that the world is spending $500 billion yearly on armaments alone while 500 million people throughout the world are today starving because one tenth of that , sum is not available. My delegation hopes that the major Powers will contribute significantly to making the second special session of the General Assembly devoted to disarmament, scheduled for 1982 success.
13.	In years ago the General Assembly adopted a resolution to make the Indian Ocean a zone of peace [resolution 2832 (XXVI)], but .events in the region have converted the Ocean into a zone of fear and tensions. However, bad it not been for the significant role of the United States in the Indian Ocean, social, economic and political stability would have- been considerably affected iu the countries bordering the Indian Ocean,
14.	While political tensions and wars are endemic, economic crisis has today become pandemic. The main problems of the world today are mass unemployment, inflation and balance of payments deficits, which constitute a direct threat to social democracy in the third world. Such a situation is indicative of the insufficiency of the present world economic order. Almost all of the speakers who have preceded me are unanimous on this unfortunate state of affairs, if we do not act now I am afraid that a still . larger number of developing countries will be pushed to the verge of economic and financial collapse. If the present slow-moving negotiations for the establishment of a new international economic order are not revamped and backed by the necessary political will, the world will witness unprecedented confrontations between the rich developed countries and the poor developing countries. Such a confrontation will be in the final instance detrimental of the whole of humanity.
15.	In this context we thought that the Brandt Commission would have come to the help of the world. We welcome the forthcoming meeting of the North-South dialog which fa due to be held at Cancun. My Government is hopeful that some kind of Marshall Plan will evolve from this meeting which.will contribute to helping the third world countries overcome their economic ills. We deeply appreciate the positive conclusions reached  at the United Nations Conference on theLeast Develop Countries held recently in Paris
16.	In the face of mounting debts, high costs of borrowing and decreasing foreign aid, the more fortunate developed countries should search for more automatic ways of transferring and redistributing wealth from the rich north to the poor south. The opportunity, my Government feels, is produced by the Third United Nations Conference on the Law of the Sea. The sea-bed, with its estimated $24 trillion worth of nodules and other sources of wealth now lying in international waters, belongs to nobody, so perhaps to everybody. These immense resources are the common heritage of mankind, and they should be mined in accordance with international agreement and control. This
offers a chance to the nations which have , already developed the necessary technologies for' sea-bed mining to 'distribute the unexpected, windfall of the ocean !is wealth for the common good of mankind. - Perhaps this is a unique opportunity dramatically and, painlessly to narrow the hitherto growing gap between the rich and poor, My delegation therefore welcomes the proposed International Sea-Bed Authority with powers to exploit the mineral resources of the sea-bed and to distribute them under a well-defined international convention.
17.	1 wish to conclude on a human plane. Mauritius has a special interest in the plight of the disabled In our country and the disabled everywhere. No issue is more revealing of the humanism that has always been the hallmark of the United Nations. Much progress has been made with .the proclamation of the year 1981 as the International .Year of Disabled Persons, to the extent that the General Assembly decided [resolution 351133] that the item should be considered in plenary meeting. The Advisory Committee for the International Year of Disabled Persons has examined the possibilities of continuing the activities of the International Institute for Rehabilitation of Disabled Persons in Developing Countries on the basis of the results achieved in 1981 [see AI36l471IAdd.l. sect. Ill], We hope that this further step of .progress will be authorized.
18.	Finally, I reiterate my faith in and dedication to the principles enshrined, in the Charter of the United Nations.
